Examiner’s Comments
1.	This office action is in response to the amendment received on 2/2/2021.
	Claims 1-17 have been canceled by applicant.
	Claims 18-38 are pending and have been examined on the merits and now allowed.
Reasons for Allowance
2.	The following is an examiner’s statement of reasons for allowance:
With respect to claims 18-38, applicant’s amendment now places the application in condition for allowance over the prior art of record.
	With respect to claims 18, 25 and 32, the art of record considered as a whole, lone or in combination, neither anticipates nor renders obvious a surgical stapling system and a first pivot element comprising a first lateral buckling support, wherein said first pivot element is pivotable about a first pivot axis that is orthogonal to said longitudinal shaft axis; and a second pivot element comprising a second lateral buckling support positioned distally with respect to said first lateral buckling support, wherein said second pivot element is pivotable about a second pivot axis that is orthogonal to said longitudinal shaft axis, and wherein said first pivot element and said second pivot element are pivotable relative to one another.




Conclusion
3.	Any inquiry concerning this communication or earlier communications from the examiner should be directed to NATHANIEL C. CHUKWURAH whose telephone number is (571)272-4457.  The examiner can normally be reached on M-F & T-F 6-3:30 IFP.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Hemant Desai can be reached on 571-272-4458.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/NATHANIEL C CHUKWURAH/Primary Examiner, Art Unit 3731                                                                                                                                                                                                        
2/18/2021